                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DEVERICK SCOTT                                                                PLAINTIFF
ADC #131042

v.                         CASE NO. 5:19-CV-00079 BSM

JAMES PLUMMER                                                                DEFENDANT

                                        ORDER

      After careful review, United States Magistrate Judge Patricia S. Harris’s findings and

partial recommendation [Doc. No. 22] are adopted, and Scott’s motion for an emergency

restraining order and temporary injunction [Doc. No. 21] is denied.

      IT IS SO ORDERED this 3rd day of September 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
